DETAILED ACTION 
The amendment submitted on November 17, 2021 has been entered.  Claims 1, 7-9, 19-21, 24-25, 29-31, and 33-45 are pending in the application and are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Related Proceedings 
See re-examination control no. 96/000,390 and inter partes review no. IPR2022-00123.  
Election/Restrictions 
The requirement for a species election in the action mailed on November 27, 2019 is hereby withdrawn.  
Withdrawn Rejections 
The rejection of claims 1, 7-9, 24-25, 29-31, 33-37, and 40 under 35 U.S.C. 102(a)(1) as being anticipated by Brock1 is withdrawn because the independent claims have been amended to refer to cancers other than hepatoblastoma.  The rejection of claims 19-21, 38-39, and 41-45, as well as the rejection of claim 46, under 35 U.S.C. 103(a) as being unpatentable over this same 
New Grounds for Rejection Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP2 2141 et seq. 
Claims 1, 7-9, 19-21, 24-25, 33-36, and 40-45 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Freyer (“ACCL0431: A Randomized Phase III Study of Sodium Thiosulfate (STS) for Prevention of cisplatin-induced Hearing Loss in Children,” Presented at the 2014 ASCO Annual Meeting).  
3) discloses using sodium thiosulfate (STS) for the preven-tion of cisplatin-induced hearing loss in children (p. 1) with, among other things, neuroblastoma or osteosarcoma, which may be localized or disseminated (p. 9).  The STS was administered at 16 g/m2 six hours after each administration of cisplatin in a treatment cycle (p. 5).  The patients were 1-18 years old (p. 6), which suggests the subject matter of instant claims 19-21 and 41-45.  Hearing is measured, i.e., audiometry, four weeks after treatment and is compared to a baseline measured beforehand (p. 5), which meets the limitations of claim 36.  
The instant claims appear to represent applicant’s discovery of a mechanism of action or therapeutic outcome of the treatment outlined in the preceding paragraph, including at least the following claim limitations:  
… wherein the reduction of ototoxicity is at least 50% better than a pediatric patient not receiving an administration of sodium thio-sulfate (claim 1) 
… wherein the administration of sodium thiosulfate does not substantively affect relapse free survival or overall survival compared to a pediatric patient not administered sodium thio-sulfate (claim 1) 
… wherein the pediatric patient administered sodium thiosulfate is about 20% to about 75% less likely to experience ototoxicity than a pediatric patient not administered sodium thiosulfate (claim 7) 
… wherein the pediatric patient administered sodium thiosulfate is about 50% less likely to experience ototoxicity than a pediatric patient not administered sodium thiosulfate (claim 8) 
… wherein the ototoxicity comprises hearing loss, dysequilibrium, tinnitus, or hearing sensitivity, or combinations thereof (claim 9) 
… wherein the administration of sodium thiosulfate does not lead to increased serum creatinine or a reduction in glomerular filtra-tion rate compared to a pediatric patient not administered sodium thiosulfate (claim 33) 

… wherein the administration of sodium thiosulfate does not lead to increased incidence of one or more adverse events comprising febrile neutropenia, infection, hypomagnesemia, hypernatremia, vomiting, or nausea (claim 35) 
Note that these “wherein” clauses do not require the artisan to perform any specific step, manipulation, selection, process, transformation, etc., other than what it already recited else-where in the claims, in order to effectuate these outcomes.  Applicant is reminded that such a “wherein” clause “in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.”  See MPEP 2111.04.  
The mere discovery of a previously unappreciated property of a known therapy, or of a scientific explanation for the prior art’s functioning, does not render the old method patentably new to the discoverer.  The claiming of a new use, new function, or unknown property that is inherently present in the prior art, although not necessarily specifically disclosed therein, does not make the instant claims patentably novel.  See MPEP 2112.  Furthermore, the mere recogni-tion of latent properties like these “wherein” clauses in the prior art does not render an otherwise known invention non-obvious.  Granting a patent on the discovery of an unknown but inherent function “would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.”  The fact that applicant has apparently recog-nized other advantages that would flow naturally from following the suggestion of the Freyer cannot be the basis for patentability when the differences would otherwise be obvious.  See MPEP 2145(II).  
Products of identical chemical composition cannot have mutually exclusive properties.  A drug and its properties are inseparable; therefore, if the prior art teaches the using the identical drug for the same purpose, the properties applicant claims are presumed to be intrinsic therein.  See MPEP 2112.01.  Freyer discloses using the same drug (STS), in the same dosage amount (16 g/m2), in the same patients (pediatric cancer patients), for the same purpose (preventing 
The examiner therefore concludes that the “wherein” clauses listed above are inherent in the method of Freyer.  In cases like this, where the prior art seems to be identical except that the prior art is silent as to an inherent characteristic, it is Office policy to make a rejection under both § 102 and § 103.  “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inher-ency, the burden of production shifts to the applicant” to show a patentable difference between the claimed invention and the teachings of Freyer.  See MPEP 2112(V).  
Claims 29-31 and 37-39 are rejected under 35 U.S.C. 103 as being unpatentable over Freyer as applied above, and further in view of Brock (J. Clin. Oncol. 2012;30(19):2308-17).   
The disclosure of Freyer is relied upon as set forth above.  
The difference between the prior art and the claims at issue is that Freyer does not specifically disclose the claimed methods of measuring hearing loss.  
Brock (cited in applicant’s IDS4), however, discloses that cisplatin is widely used in the treatment of pediatric cancers, although it is known to cause hearing loss in at least 60% of pediatric patients (see Abstract).  Brock further explains that hearing loss is clinically measured using the International Society of Pediatric Oncology Boston Ototoxicity Scale, which meets the limitations of instant claim 29.  Hearing impairment of, for example, 40 dB at 2000 Hz or 20 dB at 4000 Hz compared to baseline is characteristic of cisplatin ototoxicity (Table 2 at p. 2411 and the discussion thereof), which suggests the subject matter of claims 30-31.  Brock acknowledges an example cisplatin dosage amount of 4 mg/kg (see the legend below Fig. 3), which suggests the dosage amount for this drug recited in claims 37-39.  Finally, Brock discloses that STS was known 
It would have been prima facie obvious to one of skill in the art as of the effective filing date to test for hearing loss as taught by Brock when performing the therapy of Freyer and thereby arrive at subject matter within the scope of the instant claims.  Conducting such tests is routine in the practice of clinical medicine, and apprised of the risk of hearing loss when using cisplatin, the benefits of monitoring for hearing loss would have been self-evident.  Furthermore, it is the natural motivation of treating clinicians to collect physiological data of this type from patients under their care.  
The “wherein” clauses that are directed to the outcome or mechanism of action of the claimed method have not been accorded patentable weight for substantially the same reasons discussed above.  
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possi-ble harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms that may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/terminaldisclaimer.  
Claims 1, 7-9, 19-21, 24-25, 29-31, and 33-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over US Patent No. 10,596,190 B2.5  Although the claims at issue are not identical, they are not patentably distinct from each other.  The ‘190 patent (cited in the prior action) claims a method of reducing ototoxicity in a pediatric patient of about 5 years of age by administering cisplatin to treat “a localized and non-metastatic tumor” and sodium thiosulfate, at a dose of about 5 g/m2 to about 25 g/m2 given after each dose of the cisplatin.  The “a localized and non-metastatic tumor” recited in the claim is defined (see the ‘190 patent at col. 2, ll. 43-47) as including medulloblastoma, neuroblastoma, osteosarcoma, and so forth.  The “wherein” clauses of the instant claims appear to be inherent in the method claimed in the ‘190 patent for substantially the same reasons discussed above.  
Conclusion 
Applicant’s submission of an information disclosure statement (IDS) under 37 CFR 1.97(c), including the fee set forth in 37 CFR 1.17(p), on November 17, 2021 prompted the new grounds for rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, how-ever, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Non-Patent Literature Document number 3 in the Information Disclosure Statement (IDS) submitted on November 17, 2021.  
        2 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019].  
        3 Non-Patent Literature Document number 20 in the Information Disclosure Statement (IDS) submitted on November 17, 2021.  
        4 Non-Patent Literature Document number 5 in the IDS submitted on November 17, 2021.  
        5 Re-examination (96/000,390) and inter partes review (IPR2022-00123) of the ‘190 patent are acknowledged.